El Juez Asociado Seño®, Travieso
emitió la opinión del tribunal.
El presente recurso lia sido interpuesto por El Pueblo de Puerto Pico contra la sentencia de la Corte de Distrito de San Juan declarando con lugar la excepción perentoria for-mulada por los acusados, al efecto de que los liecbos alega-dos en la acusación no constituyen delito público.
En la acusación se imputó a los acusados una infracción del artículo 37 del Código Penal, cometida de la manera siguiente:
“Los referidos acusados, Ernesto López Ballester, Manuel Rey González y Ernesto Vázquez Torres, allá por uno de los días del mes de noviembre y diciembre de 1938 y en las municipalidades de San Juan y Río Piedras, Puerto Rico, que forman parte del Distrito Judicial de San Juan, Puerto Rico, allí y entonces, ilegal, voluntaria, criminal y maliciosamente y a sabiendas de que un delito grave de falsificación (felony) se babía cometido allá por el 15 ó 16 de agosto de 1938 en San Juan, Puerto Rico, por una persona cuyo nombre real se desconoce por lo que se le designa aliora con el nombre de John Doe y en ocas:ón en que el referido Jobn Doe con la intención de de-fraudar al Pueblo de Puerto Rico, que es un Cuerpo Político, en la cantidad de $62.67 moneda legal de curso de los Estados Unidos, fal-sificó y falsamente hizo la firma de Martín Hernández, beneficiario de un cheque número 19,497 librado por el referido ‘Pueblo de Puerto *310Eico’ contra el National City Bank of New York de San Juan, y a favor del referido Martín Hernández, y cambió dicho cheque así fal-sificado, y lo pasó como genuino, y cobró su importe de $62.67 en la Oficina del Telégrafo Insular, en San Juan, Puerto Eico, y en esa cantidad defraudó al Pueblo de Puerto Eico; los ahora acusados, Ernesto López Ballester, Manuel Eey González y Ernesto Vázquez Torres, sabiendo que se había cometido un crimen (felony), un delito, grave de falsedad y después de tener completo conocimiento, de que dicho delito grave de falsedad y falsificación se había cometido, lo oculta-ron de las autoridades respectivas, y especialmente de Mr. Chester -E-Eakestraw, Eegional Agent in Trade and Industries for the Federal Division of Vocational Education, quien con otro agente federal in-vestigaba desde el 1 al 14 de diciembre de 1938 el Board Insular de Educación Vocacional, para la promoción de Educación Vocacional en Puerto Eico; y también lo ocultaron del Subprocurador General Au-xiliar, Lie. C. Andréu Eibas, Fiscal Especial nombrado por el Procu-rador General de Puerto Eico, para investigar dicho crimen o delito grave de falsificación y falsedad que se había cometido, y de las. autoridades respectivas del Distrito Judicial de San Juan, y para este fin y objeto actuaron los referidos acusados de la siguiente ma-nera, a saber: llevaron una carta antedatada y falsa a Martín Her-nández y obtuvieron de éste que la firmara haciendo constar quo había recibido el referido cheque, y le aconsejaron que testificara que había recibido el referido cheque de $62.67 y que lo había cambiado y que había devuelto el importe del mismo, y obtuvieron de éste que declarara que había recibido el cheque referido y lo había cambiado y consguieron que Martín Hernández firmara dicha carta a los fines de ‘favorecer un amigo’, y radicaron dicha carta en las oficinas del Departamento de Instrucción de Puerto Eico en la División de Ins-trucción Vocacional, y devolvieron el importe de dicho cheque al Tesorero de Puerto Eico tres meses y medio después de haberse come-tido dicho delito o crimen (felony) de falsedad y falsificación y lo ocultaron de dichas autoridades respectivas con completo conocimiento de que tal crimen (felony) se había cometido, actos que realizaron los acusados para ocultar dicho crimen (felony) de los autoridades res-pectivas.”
El artículo 37 del Código Penal vigente, dice:
“Todas las personas que, sabiendo que se ha cometido un crimen ‘felo'ny’, lo ocultaren de las autoridades respectivas, o albergaren y protegieren a la persona acusada o convicta de su comisión, son cóm-plices de dicho crimen.”
*311Como se ve, existen dos modalidades distintas del delito qne define el artículo 37, supra. Los elementos esenciales de la primera son: {a) la comisión de un delito grave (felony); (5) conocimiento de la persona acusada de com-plicidad de que tal felony había sido cometido; y (c) actos rea-lizados por el alegado cómplice para ocultar el delito de las autoridades. Los dos primeros elementos de la segunda mo-dalidad son idénticos a los de la primera. El tercero consiste en los actos realizados por el supuesto cómplice para alber-gar y proteger a un acusado o convicto de felony. Más breve-mente dicho, en la primera modalidad el cómplice ha tratado de impedir que el crimen sea descubierto por las autoridades; y en la segunda, conocida ya la comisión del delito y acusada o convicta de él una persona determinada, el cómpbce alberga y protege a esa persona para ponerla fuera del alcance de la justicia. En el primer caso se oculta el crimen; en el segundo se encubre al criminal.
 En la discusión de la única cuestión envuelta en este recurso — la suficiencia de la acusación — debemos hacer caso omiso de la segunda modalidad del artículo 37, supra. En la acusación no se imputa a los alegados cómplices la realización de acto alguno para albergar y proteger a John Doe, ni tampoco se dice que John Doe o persona otra alguna baya sido acusada o convicta del delito grave de falsificación. Convenimos con la corte inferior y con las numerosas autoridades citadas en su opinión, en que la acusación es a todas luces insuficiente para sostener un delito de complicidad comprendido dentro de la segunda modalidad.
¿Son los hechos alegados en la acusación suficientes, en caso de que sean sostenidos por la evidencia, para justificar una convicción dentro de la primera modalidad del artículo 37 del Código Penal? Esa es la cuestión a resolver.
En la acusación que examinamos se alega:
1. Que el 15 ó 16 de agosto de 1938, en San Juan, tina persona cuyo nombre se desconoce, y a quien se designa “John Doe,” con in-tención de defraudar al Pueblo de Puerto Rico, en la suma de $62.67, *312• falsificó la firma de Martín Hernández, beneficiario del cheque núm. 19,497 librado por el Gobierno a favor de Hernández, cambió dicho cheque y cobró su importe, defraudando así al Pueblo de Puerto Rico.
2. Que a sabiendas de que se había cometido tal delito grave, los acusados lo ocultaron de las autoridades respectivas.
3. Que con el fin y objeto de ocultar dicho crimen, los acusados realizaron los siguiente actos:
(a) Llevaron a Martín Hernández y consiguieron que éste firmara ' una carta antedatada y falsa, en la que hacía constar que él había recibido el cheque.
(b) Aconsejaron a Martín Hernández que declarase que había ■ recibido el cheque y que lo había cambiado y devuelto su importe.
(o) Consiguieron que Hernández declarara que había recibido el cheque, que lo cobró y que devolvió su importe.
(el) Radicaron la carta firmada por Hernández en las oficinas del Departamento de Instrucción de Puerto Rico, en la División de Instrucción Vocacional.
(e) Devolvieron el importe del cheque al Tesorero de Puerto Rico, tres meses y medio después de haberse cometido dicho delito de false-dad y falsificación.
Como se ve, la acusación imputa una infracción del artículo 37 del Código Penal, en su primera modalidad. No es nece-sario que en la acusación se alegue que' otra persona lia sido acusada o convicta como principal, cuando se trata de una infracción de dicho artículo en su primera modalidad. Para sostener una acusación por infracción del citado artículo en su segunda modalidad, es absolutamente necesario alegar y probar que el autor principal lia sido acusado o convicto.
En el caso de People v. Garnett, 129 Cal. 364, 366, citado por los apelados y por la corte inferior, se imputó al acusado ■haber violado la sección 32 del Código Penal de California, cuya redacción es idéntica a la del artículo 37 del nuestro, en sus dos modalidades. En cuanto a la primera, se alegó en la acusación que una tal Lewis había cometido el delito de hurto de mayor cuantía, y que el acusado Garnett “des-pués de tener pleno conocimiento de que dicho felony había sido cometido, según se ha expresado, voluntariamente allí y *313entonces ocultó diclio felony al magistrado.” En cuanto a la segunda modalidad, se alegó:
“Albergó y protegió a dicha Laura Lewis ayudándola y asistién-dola para que se escapara del Condado de Fresno, Estado de California, y albergando y ocultando a la dicha Lewis de los funcionarios y protegiéndola contra arresto y castigo por la comisión de dicho crimen, con la intención y propósito allí y entonces por parte de dicho flarnett de ocultar el crimen cometido por dicha Laura Lewis del magistrado, con pleno conocimiento en aquel momento de que dicha Laura Lewis había cometido dicho crimen en la forma ya expresada, y que dicho crimen es un felony.”
En apelación interpuesta por G-arnett contra una senten-cia condenatoria, la Corte Suprema de California la revocó y ordenó una nueva vista, basándose en la insuficiencia de las alegaciones de la acusación en cuanto a la segunda moda-lidad. Refiriéndose a la primera, o sea la ocultación de la comisión de un delito grave, la corte se expresó así:
“Dicha sección no es en modo alguno tan clara y tan explícita como podría serlo. Al mismo tiempo, la palabra ‘ocultar’ {conceal), según se usa aquí significa algo más que una simple retención del conocimiento poseído por una persona de que se ha cometido un felony. Esta ocultación necesariamente incluye el elemento de algún acto afir-mativo por parte de la persona, tendiente o con miras a la oculta-tación de la comisión del delito. El mero silencio desptíés del cono-cimiento de su comisión no es sxificiente para convertir a dicha persona en un cómplice.”
Y en cuanto a la segunda modalidad — albergar y prote-ger al acusado o convicto de felony — la corte de California dijo:
“Más aún, la palabra ‘acusada’ {charged), según se usa en la sec-ción, significa una denuncia, información o acusación formal radi-cada contra el criminal, o posiblemente un arresto sin orden de prisión sería suficiente. Meros rumores y conversaciones sobre la comisión de un felony por una persona es enteramente insuficiente para llenar la medida requerida por la palabra ‘acusada.’
“No encontramos alegación alguna en la acusación de que la Lewis haya sido acusada de felony. Por consiguiente, esa parte de la acu-*314saeión que imputa al acusado Garnett haberla albergado y protegido, no vale nada. Por razón de la falta de esa alegación, toda la evi-dencia tendiente a sostener esa parte de la acusación no debió ser pre-sentada al jurado, y el juicio debió celebrarse bajo la sola teoría de que el acusado octdtó al magistrado la comisión del delito. Por el contrario, se presentó evidencia en cuanto a ambas partes de la acu-sación, y ambas fueron consideradas por el jurado. Este hecho está evidenciado por las instrucciones de la corte. Por esas razones el caso debe ser devuelto a la corte inferior para una nueva vista. Es impo-sible decir por el veredicto que el acusado no fué convicto como cóm-plice por el motivo de haber albergado y protegido a Trixie Lewis. ’ ’
Es evidente qne la corte de California consideró qne la alegación de que el acusado Garnett “después de tener cono-cimiento de que dicho felony había sido cometido, según se ha expresado, voluntariamente allí y entonces ocultó dicho felony al magistrado,” era suficiente para imputar al acu-sado una violación de la sección 32 del Código Penal de California, en su primera modalidad. De lo contrario hu-biese revocado la sentencia y absuelto al acusado u ordenado la radicación de una nueva acusación. Al ordenar una nueva vista, la corte se ajustó a la doctrina por ella sentada en el caso de People v. Mitchell, 92 Cal. 590, en el que se resol-vió que cuando en una acusación se imputa al acusado la comisión de un delito en dos distintas modalidades, el vere-dicto de ctdpable del delito imputado en la acusación no puede ser sostenido cuando la alegación de una de las dos modali-dades del delito es fatalmente defectuosa. Mitchell fué acu-sado de haber falsificado un cheque y de haberlo usado y cobrado. La corte instruyó al jurado que podían declararlo culpable de una u otra cosa. La corte de apelación al revocar la sentencia y devolver el caso a la corte inferior, con ins-trucciones de permitir la radicación de una nueva acusación, se expresó así:
“. . . .; ahora, aun concediendo que uno solo de los elementos del delito era fatalmente defectuoso por razón de insuficiencia de la ale-*315gación, en ese caso la sentencia debe ser revocada, porque es imposible decir, de acuerdo con las instrucciones de la corte y la evidencia pre-sentada, que el jurado no basó su veredicto en aquella parte de la acusación que era absolutamente nula.”
El caso de autos no presenta las dificultades de los dos casos de California que fiemos examinado. La acusación se refiere únicamente a la primera modalidad del artículo 37, supra. El fiscal no se limitó a alegar en el lenguaje del estatuto que los acusados, después de tener conocimiento de la comisión del delito grave de falsificación “lo ocultaron de las autoridades respectivas.” Fué más allá, y como si qui-siera demostrar que no se trataba de un caso de mero silen-cio o inacción por parte de los ácusados, alegó específicamente los actos afirmativos realizados por los acusados para encu-brir el delito cometido. Esos actos afirmativos — llevar la carta falsa a Hernández y, conseguir que éste la firmara; aconsejar a Hernández que declarase falsamente y conseguir que así lo fiiciera; radicar dicha carta falsa en el Departa-mento de Instrucción; y por último, devolver al Tesorero el importe del cheque — si fueren suficientemente probados, constituirían a nuestro juicio una violación del artículo 37 del Código Penal, y justificarían la convicción de los acusa-dos como cómplices del delito de falsificación.
Arguyen los apelados, y así lo sostuvo la corte inferior, que “tampering with -witnesses,” o sea influir a los testigos con el propósito de suprimir su testimonio contra el autor de un crimen, no convierte al que lo hace en cómplice. En apoyo de tal contención se fian citado los casos de People v. Dom Pedro, 43 N.Y.S. 44; Gaylor v. State, 68 S. W. 982; State v. Doty, 48 P. 145; García v. State (Tex.), 195 S. W. 196; Farmer v. State, (Okl.), 40 P. (2d) 693; y Ex Parte Overfield, 152 P. 568. Si se examinan cuidadosamente dichas decisiones se verá que todas ellas se refieren a casos en que en la acusación se imputaba al acusado haber “albergado y protegido” al autor de un delito.
*316Eli el primero de dichos casos, People v. Dom Pedro, supra, se resolvió:
“Una persona no puede ser declarada culpable como cómplice de un felony excepto mediante evidencia de que dió ayuda personal al criminal, con la intención de que pudiese escaparse físicamente; tal como esconderlo, sacarlo de la prisión, proporcionarle un caballo, y algo semejante. (Citas.) Haber tratado de conseguir que la parte querellante no lo identificase, o que se olvidase, o que no lo acusase o el haber sobornado testigos, o algo por el estilo, no constituye el delito. ’ ’
En Caylor v. State, (Tex.), supra, se imputaba al acu-sado haber albergado y protegido al autor de una violación, para que se escapara. La evidencia tendió a demostrar que el acusado aconsejó a la madre de la ofendida que la hiciese salir del estado de manera que no pudiera ser testigo en contra del violador. El tribunal resolvió que eso no hacía al acusado cómplice de la violación, diciendo:
“Para convertir a uno en cómplice, debe haberse prestado alguna ayuda directa al autor del crimen. La evidencia ante nos no de-muestra que ésos sean los hechos. Por lo tanto, sostenemos que la sentencia no está sostenida por la evidencia. ’ ’
En State v. Doty, supra, después de definir la clase de ayuda a un criruinal, que puede convertir a una persona en su cómplice, la corte se expresó así:
“Pero simplemente permitir que el criminal se escape no convierte a una persona en cómplice, porque a lo sumo eso eqrrivale a una simple omisión . . .
“La acusada no prestó ayuda personal de esa clase, y el mero hecho de que ella pidiese a su hija que le dijera una mentira al fiscal con respecto a la paternidad del hijo ilegítimo, aun cuando sea re-prensible, no constituye a nuestro juicio la ayuda que contempla el estatuto, ni equivale a un delito bajo el estatuto.”
En García v. State, supra, al resolver que el mero hecho de transportar objetos robados no convertía al acusado en cómplice, la Corte Suprema de Texas dijo:
“Los actos que convertirían a uno en cómplice son aquéllos que son personales para con el criminal. Interpretando el artículo 86, supra, *317esta corte, en el caso de Street v. State, 39 Tex. Cr. R. 136, 45 S. W. 578, dice:
“ ‘Interpretamos esto en el sentido de que, para ser culpable de este delito, la persona acusada debe dar alguna ayuda personal al criminal para que éste pueda evitar un arresto o el ser sometido a juicio por el delito cometido.’ ” ■
La acusación en el caso de Farmer v. State, supra, fué for-mulada bajo el estatuto de Oklahoma, que hace cómplice sola-mente al que esconde o ayuda al criminal, sabiendo que lia cometido un felony, para que se escape. Lo único que se probó contra Farmer, acusado de complicidad en un delito de ataque para cometer homicidio, fue que, teniendo cono-cimiento de la comisión del alegado delito, dijo al sheriff una falsedad al decirle que no sabía quiénes eran los auto-res. La sentencia fué revocada, expresándose así la corte de apelaciones:
“El acusado fué, por lo tanto, convicto bajo la teoría de que al negarse a decir al sheriff los nombres de las personas que habían co-metido el delito, él ayudó a los criminales a escapar y que dijo la mentira al sheriff con la intención de que los criminales pudiesen es-caparse y evitar el arresto . . . Las decisiones son en sentido con-trario y en efecto sostienen que para hacer a una persona cómplice ,es necesario que haya prestado alguna ayuda abierta y activa al criminal personalmente.
“No hay evidencia en el récord que demuestre que el acusado prestara alguna ayuda activa a la persona acusada de felony.”
Véanse: Howard v. People, 51 P. (2d) 594, y Roberts v. People, 87 P. (2d) 251.
El caso de Ex parte Overfield, 39 Nev. 30, 152 P. 568, tampoco es de aplicación al caso de autos, pues allí se trataba de una acusación por complicidad, consistente en “haber pro-tegido” a un acusado de obtener dinero mediante falsas representaciones. Se alegó que Overfield había tratado de persuadir a la parte perjudicada para que no presentara una denuncia contra el que le había defraudado. Igualmente ina-plicables consideramos los casos de El Pueblo v. Paz, 12 D.P.R. 100, y El Pueblo v. Bermúdez, 32 D.P.R. 376, pues *318ambos se refieren a alegadas infracciones de la segnnda moda-lidad del artículo 37 del Código Penal, por haber albergado y ayudado a nn criminal.
La acusación alega a nuestro juicio todos los elementos esenciales del delito que se imputa a los acusados. Fué error de la corte inferior declarar con lugar la excepción perento-ria. Debe revocarse la sentencia y devolverse el caso a la corte inferior para ulteriores procedimientos no inconsisten-tes con esta opinión.
El Juez Asociado Sr. Hutchison no intervino.